                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

GARY SUTTLE,

                   Petitioner,                                      Civ. No. 19-17041 (KM)

        v.

BRUCE DAVIS et al.,                                                 MEMORANDUM AND ORDER

                   Respondents.




        Petitioner, Gm-v Suttle, is a state prisoner proceeding pro se with a petition for writ of

habeas corpus pursuant to 28 U.S.C.         § 2254.   Upon screening the petition, the Court has

determined that dismissal of the Petition without an answer and the record is not warranted. See

Rule 4 of Rules Governing        §   2254 cases.

        Accordingly, IT IS this 11th day of September2019

        ORDERED that the Clerk of the Court shall serve, pursuant to Rule 4 of the Rules

Governing    §   2254 Cases, a Notice of Electronic Filing of this Order on the State of New Jersey,

Department of Law & Public Safety, Division of Criminal Justice, Appellate Bureau (“the

Bureau”), in accordance with the Memorandum of Understanding between this Court and the

Bureau: and it is further

       ORDERED also in accordance with the Memorandum of Understanding, that if the

Bureau intends to refer the action to a county prosecutor’s office, the Bureau will use its best

efforts to upload to CM/ECF a “referral letter’ indicating the name of that office within fourteen

(14) calendar days from the date of this Order; and it is further
        ORDERED that where the petition appears to be untimely under the Antiterrorism and

Effective Death Penalty Act of 1996, within forty-five (45) days of the date this Order is tiled,

respondents may file a motion to dismiss the petition on timeliness grounds only, provided that

the motion (I) attaches exhibits that evince all relevant state-court filing dates, (2) contains legal

argument discussing pertinent timeliness law, and (3) demonstrates that an answer to the merits

of the petition is unnecessary; and it is further

        ORDERED that if a motion to dismiss is filed, petitioner shall have thirty (30) days to

file an opposition brief, in which petitioner may argue any bases for statutory’ and/or equitable

tolling, and to which petitioner may attach any relevant exhibits; and it is further

        ORDERED that if petitioner files an opposition, respondents shall have ten (10) days to

file a reply brief and it is further

        ORDERED that if the motion to dismiss is subsequently denied, the Court will then

direct respondents to file a full and complete answer to all claims; and it is further

        ORDERED that if respondents do not file a motion to dismiss the petition, respondents

shall file a full and complete answer to all claims asserted in the petition within forty-five (45)

days of the entry of this order; and it is further

        ORDERED that respondents’ answer shall respond to each factual and legal allegation of

the petition, in accordance with Rule 5(b) of the Rules Governing     §   2254 Cases; and it is further

        ORDERED that respondents’ answer shall address the merits of each claim raised in the

petition by citing to relevant federal law; and it is further

        ORDERED that, in addition to addressing the merits of each claim, respondents shall

raise by way of the answer any appropriate defenses that respondents wish to have the Court

consider, including, but not limited to, exhaustion and procedural default, and also including,



                                                     7
with respect to the asserted defenses, relevant legal arguments with citations to appropriate

federal legal authority; all non-jurisdictional affirmative defenses subject to waiver not raised in

respondents’ answer or at the earliest practicable moment thereafter may be deemed waived; and

it is further

          ORDERED that respondents’ answer shall adhere to the requirements of Rule 5(c) and

(d) of the Rules Governing       § 2254   Cases in providing the relevant state-court record of

proceedings, including any pro se filings; and it is further

          ORDERED that the answer shall contain an index of exhibits identifying each document

from the relevant state-court proceedings that is tiled with the answer; and it is further

          ORDERED that respondents shall electronically file the answer, the exhibits, and the list

of exhibits; and it is further

          ORDERED that all exhibits to the answer must be identified by a descriptive name

in the electronic filing entry, for example:

          “Exhibit #1 Transcript of ltype of proceedingj held on XX/XXIXXXX” or

          “Exhibit #2 Opinion entered on XXIXXIXXXX by Judge VYVY”; and it is

further

          ORDERED that petitioner may file and serve a reply to the answer within forty-five (45)

days after respondents file the answer, see Rule 5(e) of Rules Governing        § 2254 Cases;     and it is

further

          ORDERED that, within seven (7) days after any change in petitioner’s custody status, be

it release or otherwise, respondents shall electronically file a written notice of the same with the

Clerk of the Court; and it is further




                                                       3
       ORDERED that the Clerk of the Court shall serve a copy of this order on petitioner by

regular U.S. mail.



                                                          KEVIN MCNULTY
                                                          United Slates District Judge




                                               4
